Case 6:20-cv-00958-ADA Document 1-2 Filed 10/14/20 Page 1 of 19




             Exhibit 2
                                          Case 6:20-cv-00958-ADA Document 1-2 Filed 10/14/20 Page 2 of 19




        US9231746B2                    Specification Support                                    OnePlus 8 and 8 Pro (The accused products)
1Pre.     A     method         of The channel information The accused products practise a method of transmitting channel information for link adaptation of
transmitting               channel describes         momentary a radio channel in a wireless network, the method comprising:
information          for      link characteristics       of      the
adaptation     of     a      radio channel.    In      LTE,      the OnePlus 8 series mobile devices (i.e. OnePlus 8 Pro and OnePlus 8) are the latest releases of OnePlus
channel in a wireless channel                  information        is that support 5G in their devices. The Mobile devices comprises of 5G supported Qualcomm
network,       the         method also     referred       to      as Snapdragon 865 processor along with the Qualcomm Snapdragon X55 5G Modem-RF system for
comprising:                        Channel                     State transmission of signals (i.e. Channel Information), as shown in Fig. 2 and Fig. 3. For representative
                                   Information (CSI). The purpose, specification from OnePlus 8 pro model is shown in Fig. 1
                                   channel information may
                                   comprise Channel Quality                                               Citation 1: OnePlus 8 Pro
                                   Indicator (CQI).
                                   [Col.1, line 61-64]


                                   Furthermore, the channel
                                   information may comprise
                                   a     Precoding        Matrix
                                   Indicator (PMI).
                                   [Col.2, line 1-2]


                                                                                                                     Fig. 1
                                   The channel information              Source: https://www.oneplus.com/8-pro/specs, Page 1, Last Accessed 18th Aug, 2020, Exhibit A
                                   CI may be used by the
                                   base station 15 for link


                                                                                         1
      Case 6:20-cv-00958-ADA Document 1-2 Filed 10/14/20 Page 3 of 19




adaptation                  of                             Citation 2: OnePlus 8 Pro Specifications
transmissions      over     the
downlink radio channel 33.
[Col.6, line 51-53]


Adapting          the     data
transmission to the state of
the   channel       is    often                                              Fig. 2
referred     to     as    link    Source: https://www.oneplus.com/8-pro/specs, Page 2, Last Accessed 18th Aug, 2020, Exhibit A
adaptation.
[Col.1, line 22-23]                                           Citation 3: OnePlus 8 Specifications




                                                                             Fig. 3
                                  Source: https://www.oneplus.com/8?from=head, Page 7, Last Accessed 18th Aug, 2020, Exhibit B




                                                   2
Case 6:20-cv-00958-ADA Document 1-2 Filed 10/14/20 Page 4 of 19




                 Qualcomm Snapdragon 865 processor along with X55 RF modem functions on the 3GPP release
                 15 specifications of 5G technology such as Multi-Edge LDPC, and CRC-Aided Polar coding
                 scheme. RF modem uses Advanced Channel coding technology such as polar coding scheme
                 (support large data blocks and reliable control channel) for transmitting channel information from
                 User Equipment (UE) to Base Station as shown in Fig. 4.


                                 Citation 4: Advanced channel Coding Scheme in 5G Processor




                                                               Fig. 4
                     Source: https://www.qualcomm.com/media/documents/files/making-5g-nr-a-commercial-
                                 reality.pdf, Page 13, Last Accessed on 18th Aug, 2020, Exhibit C


                 According to the 3GPP standard, TS 38.212 (i.e. shown in Fig. 5) Uplink control information (UCI)
                 uses Physical Uplink Control Channel (PUCCH), Physical Uplink Shared Channel (PUSCH) for the
                 transmission of channel information which consists of Channel Quality Index (CQI), Precoding
                 Matrix Index (PMI) and Rank Indicator (RI) for link adaptation as shown in Fig. 6.




                                   3
Case 6:20-cv-00958-ADA Document 1-2 Filed 10/14/20 Page 5 of 19




                                      Citation 5: Physical Channel and Control Information




                                                             Fig. 5
                 Source:https://www.etsi.org/deliver/etsi_ts/138200_138299/138212/15.08.00_60/ts_138212v1508
                              00p.pdf, Page 10 and 13, Last Accessed on 18th Aug, 2020, Exhibit D


                                                   Citation 6: CSI reporting




                                                             Fig. 6
                 Source:https://www.etsi.org/deliver/etsi_ts/138200_138299/138214/15.02.00_60/ts_138214v1502
                                  00p.pdf, Page 1, Last accessed on 24th Aug, 2020, Exhibit E




                                  4
Case 6:20-cv-00958-ADA Document 1-2 Filed 10/14/20 Page 6 of 19




                 Link adaptation is the ability to adapt the various modulation schemes and the coding rate for the
                 error correction according to the quality of the radio link which is sent by the UE to the base station
                 in the form of CSI framework as referred in Fig. 7 & Fig. 8.


                                                     Citation 7: CSI framework




                                                                 Fig. 7
                                                                Source:
                 https://www.etsi.org/deliver/etsi_ts/138200_138299/138214/15.02.00_60/ts_138214v150200p.pdf
                                        , Page 31, Last Accessed on 18th Aug, 2020, Exhibit E


                                    Citation 8: Link Adaptation according to 3GPP Standard




                                                                 Fig. 8
                                                                Source:
                 https://www.etsi.org/deliver/etsi_ts/138300_138399/138300/15.09.00_60/ts_138300v150900p.pdf
                                        , Page 22, Last Accessed on 18th Aug, 2020, Exhibit G

                                    5
                                     Case 6:20-cv-00958-ADA Document 1-2 Filed 10/14/20 Page 7 of 19




1a. encoding the channel When operating the network The method practised by the accused products comprises encoding the channel information using
information using multi- 11, channel information CI multi-level coding, said multi-level coding comprising combining multiple bit sequences, each bit
level coding, said multi- is          encoded           and/or sequence corresponding to a coding level of said multi-level coding; and
level coding comprising modulated by the encoder
combining multiple bit 19.           The    encoder        19 OnePlus 8 series mobile devices that support Snapdragon X55 RF modem uses an advanced channel
sequences,    each        bit generates a signals that is coding scheme, which is the combination of error detection, error-correcting, rate matching,
sequence corresponding to transmitted           over      the interleaving, and transport channel or control information mapping onto/splitting from physical
a coding level of said uplink radio channel 29 by channels. (Refer Fig. 9).
multi-level coding; and       the transmitter 21. The
                              signals may comprise a                                    Citation 9: Channel coding Scheme in 3GPP Standard
                              codeword c generated by
                              the    encoder     19       and
                              comprising the channel
                              information CI.
                                                                                                                Fig. 9
                              [Col.6, line 28-33]
                                                                                                               Source:
                                                                 https://www.etsi.org/deliver/etsi_ts/138200_138299/138212/15.08.00_60/ts_138212v150800p.pdf
                              For each coding level 0,...,
                                                                                         , Page 10, Last Accessed on 18th Aug, 2020, Exhibit D
                              n, the prioritizing element
                              37,    generates      a      bit
                                                                 Polar codes (i.e. multi-level coding) are one of the channel coding schemes which uses as the error-
                              sequence (c1, c2, ..., cn, d),
                                                                 correcting code on the 5G NR control channels. Polar code has a unique feature of splitting the
                              Each      generated          bit
                                                                 channel into good and bad bit-channels as shown in Fig. 10.
                              sequence c1 c2, ..., c,
                              corresponds to the part ci,
                              cil of channel information


                                                                                    6
       Case 6:20-cv-00958-ADA Document 1-2 Filed 10/14/20 Page 8 of 19




CI to which the coding level                                             Citation 10: Polar Codes
of that bit sequence c1 c2, . .
. , c, has been assigned.
[Col.7, line 42-46]
                                                                                   Fig. 10
Preferably,    each      coding    Source: https://medium.com/5g-nr/polar-codes-703336e9f26b, Page 1, Last Accessed on 18th Aug,
level corresponds to a level                                                  2020, Exhibit H
of a detection probability
of the bit sequence of that Polar code encoding polarizes the channel into reliable and unreliable bit-channels. The information
coding level. The detection bits will be transmitted on the most reliable channels and the rest of the bits are transmitted on
probability is the probability unreliable channels. In general, each coding level is related to the level of detection probability
that the bit sequence is (0.09, 0.51 etc.) for the bit sequence (u1, u2 etc). The detection probability is based on the receiver’s
correctly detected by a level                 of          decoding       the bit      sequence      correctly as   shown        in
receiver,     provided      that
transmission    errors      may
occur when transmitting the
channel information over
the   radio    channel.     The
method may be executed by
a terminal of the wireless
network.
                                   Fig. 11 and Fig. 12.
[Col.2, line 9-15]

                                                                     Citation 11: Probability Detection



                                                      7
Case 6:20-cv-00958-ADA Document 1-2 Filed 10/14/20 Page 9 of 19




                                                  Fig. 11




                               8
Case 6:20-cv-00958-ADA Document 1-2 Filed 10/14/20 Page 10 of 19




                  Source: https://medium.com/5g-nr/polar-codes-703336e9f26b, Page 2,3 and 4, Last accessed on
                                                     18th Aug, 2020, Exhibit H


                                                   Citation 12: Polarized script




                                                              Fig. 12
                  Source: https://medium.com/5g-nr/polar-codes-703336e9f26b, Page 8, Last accessed on 18th Aug,
                                                          2020, Exhibit H


                 In polar coding, the number of encoding levels corresponds to the number of information bits
                 sequence (such as u1, u2 etc.). The total number of encoders in multilevel polar coding is equal to
                 the number of bits in the sequence. For example, for 8-bit sequence (u1,u2....u8), there will be 8
                 encoding levels. So, the encoder will generate codeword (c1,c2 etc.) of the bit sequences as shown
                 in Fig. 13.



                                    9
Case 6:20-cv-00958-ADA Document 1-2 Filed 10/14/20 Page 11 of 19




                                        Citation 13: Polar Code Encoding Process




                                                         Fig. 13
                  Source: https://pdfs.semanticscholar.org/66a3/6dde3024c2af110bd33fccdc2872e620a6c2.
                                 pdf, Page 42, Last accessed on 24th Aug, 2020, Exhibit F


                                 10
                                      Case 6:20-cv-00958-ADA Document 1-2 Filed 10/14/20 Page 12 of 19




1b. assigning one of said the         method          comprises The accused produced practices, assigning one of said coding levels to at least a part of the channel
coding levels to at least a assigning multiple coding information such that the at least a part of the channel information corresponds to the bit sequence
part     of   the   channel levels to multiple parts of of that coding level;
information such that the the channel information,
at least a part of the [Col.2, Line 44-45]                         OnePlus 8 series mobile devices with snapdragon 5G modem has polar encoding feature, Polar code
channel         information                                        encoding polarizes the channel into reliable ( higher importance) and unreliable bit-channels (lower
corresponds to the bit Choosing an appropriate importance) based on detection probability. The information bits (such as u1) will be transmitted on
sequence of that coding coding level also allows to the most reliable channels and the rest of the bits are transmitted on unreliable channels. Here every
level;                        prioritise               channel coding level is relating to the level of detection probability of the bit sequence. The probability of
                              information of different detection is based on the bit sequence that is correctly decoded by the receiver as shown in Fig. 14.
1c. wherein the method relevance. For instance, a
comprises subdividing the robust coding level (i.e.,                                              Citation 14: Probability Detection
channel information into high detection rate) can be
multiple parts of channel assigned          to         essential
information according to channel information while
an importance of parts of a less-robust coding level
channel information for is        chosen        for    channel
the link adaptation and information that is less
assigning one of said important.
coding levels to at least [Col.2, line 25-30]
one part of said multiple
parts.                        a first part of said multiple
                              parts        of          channel
                              information             comprises


                                                                                     11
       Case 6:20-cv-00958-ADA Document 1-2 Filed 10/14/20 Page 13 of 19




wideband        information
related to the whole radio
channel and a second part
of said multiple parts of
channel         information
comprises           Sub-band
information related to a
sub-band of the radio
channel,
[Col.3, Line 16-20]


the parts of the channel
information                are
prioritised by assigning to
them      different     coding
levels    having      different
detection          probability
levels.
[Col.2, line 50-54]




                                      12
Case 6:20-cv-00958-ADA Document 1-2 Filed 10/14/20 Page 14 of 19




                                                              Fig. 14
                  Sourcehttps://medium.com/5g-nr/polar-codes-703336e9f26b, Page 2,3 and 4, Last accessed
                                                    on May 12, 2020, Exhibit H


                 In polar coding, the number of encoding levels corresponds to the number of information bits
                 sequence (such as u1, u2 etc.). The total number of encoders in multilevel polar coding is equal to
                 the number of bits in the sequence. For example, for 8-bit sequence (u1,u2....u8), there will be 8
                 encoding levels. So, the encoder will generate codeword (c1,c2 etc.) of the bit sequences as shown
                 in Fig. 15 and Fig. 16.


                                           Citation 15: Polar Code Encoding Process




                                   13
Case 6:20-cv-00958-ADA Document 1-2 Filed 10/14/20 Page 15 of 19




                                                  Fig. 15




                               14
Case 6:20-cv-00958-ADA Document 1-2 Filed 10/14/20 Page 16 of 19




                  Source: https://pdfs.semanticscholar.org/66a3/6dde3024c2af110bd33fccdc2872e620a6c2.pdf, Pag
                                           e 42, Last accessed on May 12, 2020, Exhibit F


                   Citation 16: Splitting and assignment of information bits to coding level (3GPP Standard)




                                                                Fig. 16
                                                                Source:
                  https://www.etsi.org/deliver/etsi_ts/138200_138299/138212/15.08.00_60/ts_138212v150800p.pdf
                                    , Page 14 and 26, Last Accessed on 18th Aug, 2020, Exhibit D


                 The Channel information (i.e. CSI) can be divided into the multiple parts such as wideband band
                 CSI and sub-bands CSI (i.e. subdividing the channel information). Wideband CSI always have the
                 highest priority than the sub-bands. Wideband or sub bands CQI reporting, as configured by the
                 higher layer parameter. Also, each UCI bit sequence is mapped (i.e. assigned) to the corresponding
                 CSI report ( i.e. a part of the channel information) as shown in Fig. 17 and Fig. 18.


                                            Citation 17: Wideband and Sub-band CSI



                                   15
Case 6:20-cv-00958-ADA Document 1-2 Filed 10/14/20 Page 17 of 19




                                                            Fig. 17
                  Source:https://www.etsi.org/deliver/etsi_ts/138200_138299/138214/15.02.00_60/ts_138214v150
                              200p.pdf, Page 35 and 66, Last accessed on 24th Aug, 2020, Exhibit E


                               Citation 18: Mapping of CSI to UCI bit sequence (assignment)




                                 16
Case 6:20-cv-00958-ADA Document 1-2 Filed 10/14/20 Page 18 of 19




                                                          Fig. 18
                  Source:https://www.etsi.org/deliver/etsi_ts/138200_138299/138212/15.08.00_60/ts_13821
                             2v150800p.pdf, Page 52, Last accessed on 24th Aug, 2020, Exhibit D




                                 17
                                Case 6:20-cv-00958-ADA Document 1-2 Filed 10/14/20 Page 19 of 19




                                                    References Cited

Exhibit(s)   Description                            Link
Exhibit A    OnePlus 8 Pro Specifications           https://www.oneplus.com/8-pro/specs
Exhibit B    OnePlus 8 Series                       https://www.oneplus.com/8?from=head
Exhibit C    Qualcomm Document on 3GPP Release 15   https://www.qualcomm.com/media/documents/files/making-5g-nr-a-commercial-reality.pdf,
Exhibit D    3GPP Standard TS 38.212 V 15.8.0       https://www.etsi.org/deliver/etsi_ts/138200_138299/138212/15.08.00_60/ts_138212v150800p.pdf
Exhibit E    3GPP Standard TS 38.214 V 15.2.0       https://www.etsi.org/deliver/etsi_ts/138200_138299/138214/15.02.00_60/ts_138214v150200p.pdf
Exhibit F    Multi Level Polar coded Modulation     https://pdfs.semanticscholar.org/66a3/6dde3024c2af110bd33fccdc2872e620a6c2.pdf
Exhibit G    3GPP Standard TS 38.300 V 15.9.0       https://www.etsi.org/deliver/etsi_ts/138300_138399/138300/15.09.00_60/ts_138300v150900p.pdf
Exhibit H    Polar Codes                            https://medium.com/5g-nr/polar-codes-703336e9f26b




                                                                  18
